Citation Nr: 1455231	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-45 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

2.  Entitlement to service connection for chronic kidney disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for myeloproliferative disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (BVA or Board) from May 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issue of entitlement to service connection for myeloproliferative disorder and hypertension, to include as due to exposure to herbicides, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic kidney disease was not present in service, manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to his service, to include exposure to herbicides.

2.  The Veteran has not been diagnosed with a current acquired psychiatric disorder, including PTSD.


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic kidney disease are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder, including PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in November 2006 and September 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudications of the claims.

With regard to VA's duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board has considered whether it should obtain a medical opinion regarding a possible relationship between a kidney disability and the Veteran's military service.  38 C.F.R. § 3.159(c)(4).  The Board finds, however, that such an opinion is not necessary as the evidence of record currently contains sufficient competent medical evidence to decide those claims.  In this regard, the Board notes that it is undisputed that the Veteran has been diagnosed with chronic kidney disease and the Veteran's exposure to herbicides is presumed; however, since the only evidence linking the Veteran's kidney disease to either exposure to Agent Orange or an injury, disease or event noted during military service are the Veteran's conclusory lay statements, an examination is not warranted. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as hypertension and nephritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a)(6).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.

Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

Kidney disease

The Veteran's service treatment records, including his May 1969 service separation examination, are negative for any recorded evidence of a kidney disability or of any psychiatric disorder.  The Veteran specifically denied that he had high blood pressure, kidney stones, or depression or nervousness of any kind on the corresponding Medical History Report which he signed, certifying that the information contained therein was accurate and true.

Medical records associated with the claims file reveal that the Veteran was diagnosed with a kidney disability many years following service, and the Veteran has not asserted otherwise.

While the Veteran seeks service connection for his kidney based on a theory of entitlement that this disability is due to his exposure to Agent Orange in Vietnam, the Board observes that a kidney disability is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  Consequently, the presumptive provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e) can not be used to grant service connection in this case.

The Veteran may still establish service connection for a kidney disability through  competent and probative evidence showing that such disease is somehow related to service (including to Agent Orange exposure therein).  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  He has not, however, submitted any such evidence, and no health professional has suggested that there is a link between the Veteran's chronic kidney disease and his military service.


To the extent that the Veteran is stating that his kidney disease is related to service or exposure to herbicides in service, although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the present case, the Board finds that the Veteran's lay statements are not competent evidence to support a nexus between his active service and his kidney disease.  The Board finds that providing the etiology of kidney disease requires medical knowledge and expertise and requires clinical and diagnostic testing to diagnose and assess to determine causation. Moreover, relating a condition to exposure to an herbicide requires scientific knowledge and training that is beyond mere lay observation. The Veteran has not claimed or shown that he has the requisite medical or scientific training to provide such opinions, and his opinions in this regard are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran may be claiming that his kidney disease is the result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his disability on appeal and service.  Libertine v. Brown, 9 Vet. App. 521, 524 1996).  That is, even acknowledging the Veteran's verified combat status, the Veteran must provide satisfactory evidence of a nexus between any combat incident and his current disability.  He has not done so in this case.

Since the competent evidence of record fails to indicate that the Veteran had a kidney disability during service or within a year of discharge from service, or that a kidney disability has been etiologically related to service or exposure to herbicides therein, service connection for a chronic kidney disease is not warranted.

Psychiatric disorder

As for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, the Board observes that despite undergoing VA psychiatric examinations in June 2008 and October 2010, a review of the claims file does not reveal that the Veteran has been diagnosed with a psychiatric disability, including PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has reviewed the Veteran's statements and has found the Veteran to be credible in his reports of events during service, and the Board notes that the Veteran has been awarded the Combat Infantry Badge for his service in Vietnam.  However, despite these events in service, the evidence does not establish the presence of a current psychiatric disability.

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to report symptoms related to his psychiatric condition, diagnosing a psychiatric disability is not simple, and requires more than observable lay symptoms, but training and skills to relate those symptoms to a specific diagnosis. The Veteran does not have this training or skill.  Moreover, the Veteran has not reported a contemporaneous medical diagnosis, nor has a medical professional diagnosed him with a psychiatric condition based on his lay symptoms. For these reasons, the Board finds that any psychiatric diagnosis provided by the Veteran is not competent evidence of a current psychiatric disability.  

In the absence of a current psychiatric disability, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric condition, and this claim is denied.


ORDER

Service connection for chronic kidney disease is denied.

Service connection for an acquired psychiatric disorder, including PTSD, is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The Board finds that further development is required on the claim for service connection for myeloproliferative disorder and hypertension.

The Veteran contends that his myeloproliferative disorder and his hypertension are due to exposure to Agent Orange during his service in Vietnam.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of hypertension and myeloproliferative disorder, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied. 
 
As for hypertension, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.   The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 
       
Given the 2010 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet.App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim. Accordingly, remand is necessary in this case  to provide the Veteran with a medical examination to address that theory of causation.  See McLendon, 20 Vet.App. at 81.

With regard to the myeloproliferative disorder, the medical evidence of record includes a March 2010 private medical record which reflects diagnoses of myeloproliferative disorder and essential thrombocythemia.  The March 2010 private medical record referenced a September 2006 record that has shown leukocytosis and polycythemia. It is unclear to the Board whether the Veteran's blood disorder has evolved into leukemia, certain types of which are presumptive diseases, or whether the Veteran's blood disorder has a familial association with disorders that VA presumes to be associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2014).  Accordingly, development is necessary to determine the exact nature of the Veteran's blood condition and to determine whether the Veteran's myeloproliferative disorder is associated with exposure to Agent Orange.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

It is also unclear as to whether the Veteran's private treatment records are up to date.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he furnish the names, addresses, and dates of any private treatment providers from whom he has received treatment for his myeloproliferative disorder and essential thrombocythemia since March 25, 2010.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.

The AOJ should also request all VA medical records pertaining to treatment of the Veteran dated since October 30, 2013, and associate them with the record.

2.  Thereafter, the claims folder should be forwarded to a VA hematologist or oncologist, if possible, for review.  The examiner should identify the current status of the Veteran's myeloproliferative disorder, and should state whether it has evolved into leukemia, and if so, what type of leukemia.  

The examiner should then provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed disorder is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner should provide a detailed rationale for all opinions.  The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding any possible relationship between the Veteran's myeloproliferative disorder or currently diagnosed disorder and exposure to herbicides (Agent Orange).  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a thorough rationale.

3.  The RO should then obtain an opinion from the appropriate medical professional as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner should then provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner should provide a detailed rationale for all opinions.  The examiner is asked to consider  the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.   

If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

4.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


